Title: From Benjamin Franklin to Joseph Galloway, 13 June 1767
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, June 13. 1767.
In my last of May 20. I mention’d my Hopes that we should at length get over all Obstructions to the Repeal of the Act restraining the legal Tender of Paper Money. But those Hopes are now greatly lessened.
The Ministry had agreed to the Repeal. And the Notion that had possess’d them that they might make a Revenue from Paper Money in appropriating the Interest by Parliament, was pretty  well remov’d by my assuring them that it was my Opinion no Colony would make Money on those Terms, and that the Benefits arising to the Commerce of this Country in America from a plentiful Currency would therefore be lost, and the Repeal answer no End, if the Assemblies were not allow’d to appropriate the Interest themselves; that the Crown might get a great Share of it upon occasional Requisitions I made no doubt, by voluntary Appropriations of the Assemblies; but they would never establish such Funds as to make themselves unnecessary to Government, &c. These and other Reasons that were urged seem’d to satisfy them, and we began to think all would go smoothly, and the Merchants prepar’d their Petition on which the Repeal was to be founded. But, in the House, when the Chancellor of the Exchequer had gone thro’ his propos’d American Revenue, viz. by Duties on Glass, China Ware, Paper Pasteboard, Painters Colours, Tea, &c. Grenville stood up, and undervalued them all as Trifles, and, says he, I’ll tell the honourable Gentleman of a Revenue that will produce something valuable in America: Make Paper Money for the Colonies, issue it upon Loan there; take the Interest and apply it as you think proper. Mr. Townsend, finding the House listned to this and seem’d to like it, stood up again, and said, That was a Proposition of his own, which he had intended to make with the rest, but it had slipt his Memory; and the Gentleman, who must have heard of it, now unfairly would take Advantage of that Slip, and make a Merit to himself of a Proposition that was anothers; and as a Proof of this, assur’d the House that a Bill was prepar’d for the Purpose and would be soon laid before them. This startled all our Friends; and the Merchants concluded to keep back their Petition for a while, till things appear’d a little clearer; lest their Friends in America should blame them as having furnish’d a Foundation for an Act  that must have been disagreable to the Colonies. I found the rest of the Ministry did not like this Proceeding of the Chancellor’s, but there was now no going on with our Scheme against his Declaration; and as he daily talk’d of resigning, there being no good Agreement between him and the rest; and as we found the general Prejudice against the Colonies so strong in the House, that any thing in the Shape of a Favour to them all, was like to meet with great Opposition whether he was out or in, I propos’d to Mr. Jackson the putting our Colony foremost, as at present we stood in a pretty good Light, and asking the Favour for ourselves alone. This he agreed might be proper in case the Chancellor should go out; and undertook to bring in a Bill for that purpose, provided the Philadelphia Merchants would petition for it; and he wish’d to have such Petition ready to present if an Opening for it should offer: Accordingly I apply’d to them, and prepar’d a Draft of a Petition for them to sign, a Copy of which I send you enclos’d. They seem’d generally for the Measure; but apprehending the Merchants of the other Colonies, who had hitherto gone hand in hand with us in all American Affairs, might take Umbrage if we now separated from them, it was thought right to call a Meeting of the whole to consult upon this Proposal. At this Meeting I represented to them as the Ground of the Measure, that the Colonies being generally out of Favour at present, any hard Clause relating to Paper Money in the repealing Bill would more easily be receiv’d in Parliament if the Bill related to all the Colonies: That Pensilvania being in some Degree of Favour, might possibly alone obtain a better Act than the whole could do, as it might by Government be thought as good Policy to show Favour where there had been Obedience as Resentment where there had been the Reverse: That a good Act obtain’d by Pensilvania, might, another Year, when the Resentment against the Colonies should be abated, be made use of as a Precedent for the rest, &c, &c. But after a good deal of Debate, it was finally concluded not to precipitate Matters, it being very dangerous by any kind of Petition relating to Paper Money, to furnish the Chancellor with a Horse on which he would  put what Saddle he thought fit: The other Merchants seem’d rather averse to the Pensilvania Merchants proceeding alone, but said they were certainly at Liberty to do as they thought proper. The Conclusion of the Pensilvania Merchants was, to wait awhile, holding the separate Petition ready to sign and present, if a proper Opening should appear this Session; but otherwise to reserve it to the next, when the Complexion of Ministers and Measures may probably be changed. And as this Session now draws to a Conclusion, I begin to think nothing will be farther done in it this Year.
Mentioning the Merchants puts me in mind of some Discourse I heard among them, that was by no means agreable. It was said that in the Opposition they gave the Stamp Act and their Endeavours to obtain the Repeal, they had spent at their Meetings and in Expresses to all Parts of this Country to obtain Petitions, and for a Vessel to carry the joyful News of the Repeal to North America, and in the Entertainments given our Friends of both Houses, &c. near £1500. That for all this, except from the little Colony of Rhodeisland, they had not received so much as a Thank-ye. That on the contrary, the circular Letters they had written, with the best Intentions, to the Merchants of the several Colonies, containing their best and most friendly Advice, were either answered with unkind Reflections, or contemptuously left without Answer. And that the Captain of the Vessel they sent Express with the News, having met with Misfortunes that oblig’d him to travel by Land through all the Colonies—from New Hampshire to Pensilvania, was every where treated with Neglect and Contempt instead of Civility and Hospitality; and no where more than at Philadelphia, where tho’ he delivered Letters to the Merchants that must make him and his errand known to them, no one took the least Notice of him. I own I was ashamed to hear all this, but insisted there must be some Mistake in the Account. I should not have troubled you with it, but that I think we stand in truth greatly obliged to the Merchants, who are a very respectable Body, and whose Friendship is worth preserving, as it may greatly help us on future Occasions; and therefore I wish some decent Acknowledgments or Thanks were sent them from the Assemblies of the Colonies (since their Correspondents have omitted it) if it be not now thought too late.

I have said the less lately in my Letters concerning the Petitions, because I hoped this Summer to have an Opportunity of communicating everything vivâ voce, and there are particulars that cannot safely be trusted to Paper. Perhaps I may be more determined, as to returning, or staying another Winter, when I receive my next Letters from you.
We got the Chancellor to drop his Salt Duty. And the Merchants trading to Portugal and Spain (he says) have made such a Clamour about the Intention of suffering Ships to go directly with Wine, Fruit and Oil from those Countries to America, that he has dropt that Scheme; and we are, it seems to labour a little longer under the Inconveniency of the Restraint.
It is said the Bill to suspend the Legislatures of New-York and Georgia, till they comply with the Act of Parliament for Quartering of Soldiers, will pass this Session. I fear that Imprudencies on both Sides, may, Step by Step, bring on the most mischievous Consequences. It is imagined here that this Act will enforce an immediate Compliance; and if the People should be quiet, content themselves with the Laws they have, and let the Matter rest, till the Time shall be more in their favour, the Parliament will be greatly disappointed. I wish nothing worse may happen. It seems to me a very extraordinary Act, equally restrictive on the Prerogative of the Crown as on the Privileges of the People: For if the King should in some future War want Aids of those Provinces, he cannot obtain them, till the Act is repeal’d that forbids his acting in Legislation with them.
The present Ministry will probably now continue thro’ the Session. But their Disagreement, with the total Inability of Lord Chatham, thro’ bad Health, to do any Business, must bring on some Change before next Winter. I wish it may be for the better, but fear the contrary.

Please to present my dutiful Respects to the Assembly, and believe me ever, Dear Sir, Yours, and the Committee’s, most obedient and faithful humble Servant
B Franklin
Joseph Galloway Esqr. Speaker,

 [Enclosure]
To the honourable, &c.
The Petition of the Merchants trading to Pensilvania Humbly sheweth.
That by long Experience in the said Trade the Petitioners have constantly found the Increase or Diminution thereof to depend greatly on a plentiful or scanty Currency.
That the present Paper Currency of that Province, being now much diminish’d, and soon to be extinguish’d, the Commerce there already labours, and is in danger of being greatly hurt if not totally ruin’d for want of it.
That the Petitioners understand from their Correspondents there, that the Restraint laid by a late Act of Parliament on the making Paper Money with a legal Tender, is the Reason why no more is emitted in that Province; which Act, it is understood was founded on the Supposition that such legal Tender was prejudicial to the Interest of the British Merchants.
Your Petitioners therefore beg Leave to assure the Honourable House, that in the long Course of their Trade and Dealings with the Province of Pensilvania, they have never suffered any Loss or Inconvenience by the legal Tender of the Bills of Credit in that Province, where a Prudent Care has always been taken to issue the same on good Funds, and to keep the Quantity within due Bounds; and where, in the Courts of Justice, full Satisfaction has ever been given in Discharge of Debts due to the British Merchant, And that on the other Hand they have found the Paper Currency to be of great Use to them, in facilitating the Sale of the Goods exported thither, and rendring the Payment for the same more easy and speedy, at the same time greatly increasing the Demand and Consumption.
Your Petitioners therefore pray, that the House would take the Premises into Consideration, and repeal the said Restraining Act so far as relates to the Province of Pennsylvania.
And your Petitioners &c.
 
Endorsed: Drt. of Petition for the Pensylvania Merchts. May 1767
